

113 HR 3287 IH: Veterans Services Support Act
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3287IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Mr. McNerney (for himself, Mr. Jones, Ms. Brown of Florida, Mr. Thompson of California, Mr. Holt, Ms. Brownley of California, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo direct the Secretary of Veterans Affairs to provide veterans service organizations with the same access to Department of Veterans Affairs facilities during the Government shutdown as such organizations had immediately prior to the shutdown, and for other purposes.1.Short titleThis Act may be cited as the Veterans Services Support Act.2.Access of veterans service organizations to allocated space in Department of Veterans Affairs facilities during the Government shutdownNotwithstanding any other provision of law, during any period after September 30, 2013, for which interim or full-year appropriations for the Department of Veterans Affairs for fiscal year 2014 have not been enacted, the Secretary of Veterans Affairs shall ensure that employees of the Department who are excepted from furlough during any such period provide—(1)veterans service organizations with the same access to Department of Veterans Affairs facilities as such organizations had on September 30, 2013;(2)veterans with the same access to veterans service organizations using such facilities as was provided on September 30, 2013; and(3)such services as may be necessary to ensure the safety and security of such veterans and veterans service organizations in the same manner as was provided on September 30, 2013.